DETAILED ACTION
	This office action is in response to the filing of the Applicant Election on 11/5/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 - 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 8,355,282).
Regarding claim 1, Ching et al. teaches (Figures 4 - 5) a multi-time programming non-volatile memory, comprising: a select transistor 540, wherein a gate terminal 472 of the select transistor is connected with a select line SG, and a first source/drain 464 terminal of the select transistor is connected with a source line SL (electrically connected through transistors 510/530; also physically connected through channel regions under 472/FG/471 and source/drain regions 463/462/461); a floating gate transistor 510 comprising a floating gate FG, wherein a first source/drain terminal 463 of the floating gate transistor 510 is connected with a second source/drain terminal of the select transistor 540; and an erase gate element 520 comprising the floating gate FG, a gate oxide layer and a p-type region (520 is PMOS, Column 4, Line 44), wherein the erase gate element 520 is connected with an erase line EL.
	Ching et al. teaches that the floating gate of the erase gate element is polysilicon (Column 4, Line 26), but does not teach if it is n-type or p-type.  Given that there are only two conductivity types that a polysilicon gate can be (either n-type or p-type), with a reasonable expectation of success for both to function, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the floating gate of the erase gate element as an n-type floating gate (see MPEP section 2143 I(E) “Obvious to try” rationale).
	Regarding claim 9, Ching et al. further teaches a switch transistor 530, wherein a gate terminal of the switch transistor 530 is connected with a word line WL, a first source/drain terminal 462 of the switch transistor 530 is connected with a second source/drain terminal of the floating gate transistor, and a second source/drain terminal 461 of the switch transistor is connected with a bit line BL (electrically connected through transistors 510/540; also physically connected through channel regions under 471/FG/472 and source/drain 462/463/464.
Regarding claim 10, Ching et al. further teaches a capacitor 500, wherein a first terminal of the capacitor is connected with the floating gate FG, and a second terminal of the capacitor is connected with a control line CL.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 8,355,282) as applied to claim 1 above, and further in view of Wang et al. (US 2006/0220096, cited by Applicant).
Regarding claim 2, Ching et al. teaches that the erase gate element 520 comprises: an n-type well region NW; the gate oxide layer disposed on a surface of the n-type well region (implied by 520 being a mosfet); and the floating gate FG disposed over the gate oxide layer.
Ching et al. does not teach wherein a first part of the floating gate is the n-type floating gate part, and a second part of the floating gate is a p-type floating gate part, wherein an n-type doped region is formed in the n-type well region and arranged beside the n-type floating gate part, and a p-type doped region is formed in the n-type well region and arranged beside the p-type floating gate part.  Wang et al. teaches (Figures 4A and 4B, see specifically second row of table 450) that a first part of the floating gate is the n-type floating gate part (portion A and 404/402), and a second part of the floating gate is a p-type floating gate part (portion B and 406), wherein an n-type doped region D is formed in the n-type well region 418 and arranged beside the n-type floating gate part, and a p-type doped region C is formed in the n-type well region and arranged beside the p-type floating gate part.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ching et al. to include claimed portions as taught by Wang et al. since doing so may enable use of lower tunneling voltages during programming of the memory cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin (US 2018/0102174, specifically Figure 2A) teaches having the source line and bit line positioned in the manner shown in Applicant’s Figure 1B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813